On October 15,1998, the defendant was sentenced to the following: Count II: five (5) yeras in the Montana Women’s Prison; County V: six (6) months in the Fergus County Jail, to run concurrently to the sentence imposed in Count II; County VI; six (6) months in the Fergus County Jail, to run concurrently to the sentence imposed in Count II; and Count VII; six (6) months in the Fergus County Jail, to run concurrently to the sentence imposed in Count II.
On April 9,1999, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Carl DeBelly. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended, suspending the remainder of the sentence, with the added condition, along with those already stated in the original judgment, that Ms. Young complete a pre-release or an intensive supervision program. The type of program, and the length of time in that program, will fall under the discretion of Ms. Young’s supervising probation officer.
The reason for the amendment is to put into effect the original intent of the sentencing judge.
Done in open Court this 9th day of April, 1999.
DATED this 21st day of April, 1999.
Chairman, Hon. Richard G. Phillips, Member, Hon. Jeffrey H. Langton and Member, Hon. Marge Johnson